FILED
                             NOT FOR PUBLICATION                            NOV 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAY PINEDA,                                      No. 10-15870

               Plaintiff - Appellant,            D.C. No. 3:06-cv-00424-LRH-
                                                 VPC
  v.

NEVADA DEPARTMENT OF PRISONS;                    MEMORANDUM *
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Nevada state prisoner Ray Pineda appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging claims for denial of

access to courts, access to counsel, and due process. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Pineda’s access-

to-courts and access-to-counsel claims because the success of these claims would

necessarily imply the invalidity of Pineda’s conviction or sentence, which have not

been previously invalidated. See Heck v. Humphrey, 512 U.S. 477, 483-87 (1994).

      The district court properly granted summary judgment on Pineda’s due

process claim because he failed to raise a genuine dispute of material fact as to

whether defendants prevented Pineda’s family or his counsel from posting bail

with the clerk of the court where his criminal action was pending as required by

applicable law. See Nev. Rev. Stat. § 169.245.

      The district court also properly concluded that Pineda could not allege a

cognizable due process claim under § 1983 for unauthorized or random deprivation

of property because he had an adequate state law remedy. See Hudson v. Palmer,

468 U.S. 517, 533 (1984); see also Nev. Rev. Stat. § 41.031 (allowing state law

tort and contract claims against the state and its subdivisions).

      Pineda’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                   10-15870